                                         Case 4:19-cv-01878-HSG Document 108 Filed 09/17/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAM CELLARS, INC.,                                 Case No. 19-cv-01878-HSG
                                   8                    Plaintiff,                          ORDER GRANTING MOTIONS TO
                                                                                            SEAL
                                   9             v.
                                                                                            Re: Dkt. No. 78, 79, 92
                                  10     THE WINE GROUP LLC,
                                  11                    Defendant.

                                  12          Pending before the Court is Defendant The Wine Group LLC’s and Plaintiff Jam Cellars,
Northern District of California
 United States District Court




                                  13   Inc.’s renewed motions to seal portions of the briefs and exhibits filed in relation to Defendant’s
                                  14   motion for summary judgment. See Dkt. No. 78, 79. Also pending before the Court is Plaintiff’s
                                  15   motion to seal portions of its motion for a preliminary injunction and related exhibits. See Dkt.
                                  16   No. 92. For the reasons detailed below, the Court GRANTS all motions.
                                  17     I.   LEGAL STANDARD
                                  18          Courts generally apply a “compelling reasons” standard when considering motions to seal
                                  19   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana
                                  20   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the
                                  21   common law right ‘to inspect and copy public records and documents, including judicial records
                                  22   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of
                                  23   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this
                                  24   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion
                                  25   must “articulate compelling reasons supported by specific factual findings that outweigh the
                                  26   general history of access and the public policies favoring disclosure, such as the public interest in
                                  27   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations
                                  28   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in
                                         Case 4:19-cv-01878-HSG Document 108 Filed 09/17/20 Page 2 of 4




                                   1   disclosure and justify sealing court records exist when such ‘court files might have become a

                                   2   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   3   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   4   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   5   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   6   without more, compel the court to seal its records.” Id.

                                   7          Civil Local Rule 79-5 supplements the “compelling reasons” standard. The party seeking

                                   8   to file under seal must submit “a request that establishes that the document, or portions thereof, are

                                   9   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . . The

                                  10   request must be narrowly tailored to seek sealing only of sealable material . . . .” Civil L.R. 79-

                                  11   5(b). Courts have found that “confidential business information” in the form of “license

                                  12   agreements, financial terms, details of confidential licensing negotiations, and business strategies”
Northern District of California
 United States District Court




                                  13   satisfies the “compelling reasons” standard. See In re Qualcomm Litig., No. 3:17-cv-0108-GPC-

                                  14   MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing such information

                                  15   “prevent[ed] competitors from gaining insight into the parties’ business model and strategy”);

                                  16   Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5 (N.D. Cal.

                                  17   June 30, 2015).

                                  18          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  19   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  20   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotations omitted). This

                                  21   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  22   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  23   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                  24   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966

                                  25   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  26

                                  27

                                  28
                                                                                          2
                                          Case 4:19-cv-01878-HSG Document 108 Filed 09/17/20 Page 3 of 4



                                        II.       ANALYSIS
                                   1
                                              A.       Renewed Motion to Seal Related to Summary Judgment Motion (Dkt. Nos. 78,
                                   2                   79)
                                   3              The parties have provided compelling reasons for sealing portions of the briefs and

                                   4   exhibits attached to Defendant’s summary judgment motion because they contain confidential

                                   5   business and proprietary information relating to the operations of both Plaintiff and Defendant.

                                   6   See Ctr. For Auto Safety v. Chrysler, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016) (“Examples [of

                                   7   what constitutes a compelling reason] include when a court record might be used . . . ‘as sources

                                   8   of business information that might harm a litigant’s competitive standing.’”); see also Lucas v.

                                   9   Breg, Inc., No. 15-cv-00258-BAS-NLS, at *3 (S.D. Cal. Sept. 28, 2016) (sealing sales data broken

                                  10   down by year and product type because it could undermine Plaintiff’s market position if made

                                  11   public); Algarin v. Maybelline, LLC, 12-cv-3000-AJB (DHB), 2014 WL 690410, *3-4 (S.D. Cal.

                                  12   Feb. 21, 2014) (finding compelling reasons where access to marketing and sales data “may result
Northern District of California
 United States District Court




                                  13   in improper use by competitors who may circumvent expending their own resources in obtaining

                                  14   the information”). The Court originally denied the parties’ motions to seal because the request to

                                  15   seal the entirety of exhibits was not narrowly tailored. The parties have now tailored the request to

                                  16   conceal only the information regarding the parties’ marketing and competitive strategy, financial

                                  17   information, product development, and confidential trademark enforcement actions. The parties

                                  18   have identified portions of the unredacted versions of briefs and exhibits as containing confidential

                                  19   and proprietary business information, and the Court finds compelling reasons to grant the motions

                                  20   to seal.

                                  21              B.     Motion to Seal Related to Preliminary Injunction Motion (Dkt. No. 92)
                                  22              The Court will apply the lower good cause standard when analyzing Plaintiff’s motion to

                                  23   seal documents related to preliminary injunction motion.

                                  24              JaM Cellars has satisfied the standards for sealing because the unredacted information

                                  25   contains confidential business and proprietary information relating to the operations of the parties.

                                  26   See Chrysler, LLC, 809 F.3d at 1097. Before the parties filed declarations in support of the

                                  27   motion to seal, the parties engaged in a settlement conference and promptly filed a notice of

                                  28   settlement. See Dkt. Nos. 102, 103. Due to the settlement, Court did not rely on any of the
                                                                                           3
                                          Case 4:19-cv-01878-HSG Document 108 Filed 09/17/20 Page 4 of 4




                                   1   documents that are the subject of the parties’ administrative motions to seal. Thus, these

                                   2   documents are unrelated to the public’s understanding of the judicial proceedings in this case, and

                                   3   the public’s interest in disclosure of these documents is minimal given that the Court will not rule

                                   4   on the motions. See In re iPhone Application Litig., No. 11-MD-02250-LHK, 2013 WL

                                   5   12335013, at *2 (N.D. Cal. Nov. 25, 2013) (“The public’s interest in accessing these documents is

                                   6   even further diminished in light of the fact that the Court will not have occasion to rule on

                                   7   Plaintiffs’ Motion for Class Certification.”).

                                   8           Accordingly, because the documents divulge proprietary and confidential information

                                   9   unrelated to the public’s understanding of the judicial proceedings in this action, the Court finds

                                  10   that there are compelling reasons to file the documents under seal. See Economus v. City & Cty. of

                                  11   San Francisco, No. 18-CV-01071-HSG, 2019 WL 1483804, at *9 (N.D. Cal. Apr. 3, 2019)

                                  12   (finding compelling reason to seal because the sealing request divulges sensitive information no
Northern District of California
 United States District Court




                                  13   longer related to the case); In re iPhone, 2013 WL 12335013 (same); Doe v. City of San Diego,

                                  14   No. 12-CV-689-MMA-DHB, 2014 WL 1921742, at *4 (S.D. Cal. May 14, 2014) (exhibit’s

                                  15   disclosure of personal information and irrelevance to the matter are compelling reasons to seal the

                                  16   exhibit).

                                  17   III.    CONCLUSION
                                  18           For the reasons noted above, the Court GRANTS the parties’ administrative motions to

                                  19   file under seal. Pursuant to Civil Local Rule 79-5(f)(1), documents filed under seal as to which

                                  20   the administrative motions are granted will remain under seal.

                                  21

                                  22

                                  23           IT IS SO ORDERED.

                                  24   Dated: 9/17/2020

                                  25                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  26                                                    United States District Judge
                                  27

                                  28
                                                                                         4
